Exhibit 10.2

SECOND AMENDMENT

TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) dated January 9, 2007 and effective as of December 15, 2006,
is entered into among MODUSLINK CORPORATION, a Delaware corporation
(“ModusLink”), SALESLINK LLC, a Delaware limited liability company
(“SalesLink”), SALESLINK MEXICO HOLDING CORP., a Delaware corporation
(“SalesLink Mexico”) (each herein called a “Borrower” and collectively, the
“Borrowers”), the lenders party hereto (herein collectively called the “Lenders”
and each individually called a “Lender”) and LASALLE BANK NATIONAL ASSOCIATION,
as a Lender and as Agent for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrowers and the Lenders are parties to that certain Second
Amended and Restated Loan and Security Agreement dated as of October 31, 2005 as
amended by that certain First Amendment to Second Amended and Restated Loan and
Security Agreement dated as of October     , 2006 (the “Existing Loan Agreement”
and as the Existing Loan Agreement is amended and modified by this Amendment,
the “Amended Loan Agreement”);

WHEREAS, Borrowers have requested that the Lenders modify the Existing Loan
Agreement in certain respects; and

WHEREAS, the Lenders are willing to modify the Existing Loan Agreement in
certain respects subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, it is agreed that:

SECTION 1

DEFINED TERMS

Capitalized terms not defined herein shall have the meanings ascribed to such
terms in the Existing Loan Agreement.



--------------------------------------------------------------------------------

SECTION 2

AMENDMENT TO EXISTING LOAN AGREEMENT

Extension of Delivery Date of Financial Reports. Subsection (i) of
Section 7.2(C) of the Existing Loan Agreement is hereby amended by deleting the
subsection in its entirety and substituting the following therefor:

“(i) as soon as available, but not later than January 31, 2007 for the fiscal
year of Borrowers ended 2006, and not later than one hundred twenty (120) days
after the close of each fiscal year of Borrowers thereafter, (a) financial
statements of Borrowers and Subsidiaries prepared on a consolidated basis
(including a balance sheet, statement of income and retained earnings and cash
flow, all with supporting footnotes) as at the end of such year and for the year
then ended, all in reasonable detail as requested by Agent and audited by a firm
of independent certified public accountants of recognized standing selected by
Borrowers and approved by Agent, together with an unqualified opinion thereon
from such certified public accountants and (b) internally prepared financial
statements of Borrowers and Subsidiaries prepared on a consolidated basis by
business line for the last quarter of such fiscal year of Borrowers, together
with a calculation sheet related thereto, signed by an authorized officer of
each Borrower;”

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby jointly and severally represents and warrants to Lenders
that:

3.1 Due Authorization, etc. The execution and delivery of this Amendment and the
performance of such Borrower’s obligations under the Amended Loan Agreement are
duly authorized by all necessary corporate or company action, do not require any
filing or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate of incorporation
or organization, as applicable, or by-laws or limited liability company
agreement, as applicable, or that of any of its Subsidiaries or any material
agreement or other document binding upon or applicable to it or any of its
Subsidiaries (or any of their respective properties) or any material law or
governmental regulation or court decree or order applicable to it or any of its
Subsidiaries, and will not result in or require the creation or imposition of
any Lien in any of its properties or the properties of any of its Subsidiaries
pursuant to the provisions of any agreement binding upon or applicable to it or
any of its Subsidiaries.

3.2 Validity. This Amendment has been duly executed and delivered by such
Borrower and, together with the Amended Loan Agreement, are the legal, valid and
binding obligations of such Borrower to the extent such Borrower is a party
thereto, enforceable against such Borrower in accordance with their respective
terms subject, as to enforcement only, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of the
rights of creditors generally.

3.3 Representations and Warranties. The representations and warranties contained
in Section 6 of the Existing Loan Agreement are true and correct on the date of
this Amendment, except to the extent that such representations and warranties
(a) solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Amended Loan Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 4

CONDITIONS PRECEDENT

The amendment set forth in Section 2 of this Amendment shall become effective
upon satisfaction of all of the following conditions precedent:

4.1 Receipt of Documents. Agent shall have received all of the following, each
in form and substance satisfactory to Agent:

(a) Amendment. A counterpart original of this Amendment duly executed by
Borrowers.

(b) Secretary’s Certificate. A certificate of the secretary of each Borrower
dated the date of the execution of this Amendment substantially in the form of
Exhibit A to this Amendment.

(c) Officer’s Certificate. A certificate of the chief financial officer of each
Borrower dated the date of the execution of this Amendment, substantially in the
form of Exhibit B to this Amendment.

(d) Other. Such other documents as Agent may reasonably request.

4.2 Other Conditions. No Event of Default or Default shall have occurred and be
continuing.

SECTION 5

MISCELLANEOUS

5.1 Warranties and Absence of Defaults. In order to induce Lenders to enter into
this Amendment, each Borrower jointly and severally hereby warrants to Lenders,
as of the date of the actual execution of this Amendment, that (a) no Event of
Default or Default has occurred which is continuing as of such date and (b) the
representations and warranties in Section 3 of this Amendment are true and
correct.

5.2 Documents Remain in Effect. Except as amended and modified by this
Amendment, the Existing Loan Agreement and the other documents executed pursuant
to the Existing Loan Agreement remain in full force and effect and each Borrower
hereby ratifies, adopts and confirms its representations, warranties, agreements
and covenants contained in, and obligations and liabilities under, the Existing
Loan Agreement and the other documents executed pursuant to the Existing Loan
Agreement.

5.3 Reference to Loan Agreement. On and after the effective date of this
Amendment, each reference in the Amended Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Loan Agreement” in any Note and in any Ancillary Agreement, or other
agreements, documents or other instruments executed and delivered pursuant to
the Amended Loan Agreement, shall mean and be a reference to the Amended Loan
Agreement.

 

3



--------------------------------------------------------------------------------

5.4 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

5.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

5.6 Expenses. Borrowers agree to pay on demand all costs and expenses of Lenders
(including reasonable fees, charges and disbursements of Lenders’ attorneys) in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
In addition, Borrowers agree to pay, and save Lenders harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of this Amendment, the borrowings under the Amended
Loan Agreement, and the execution and delivery of any instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided in this Section 5.6 shall survive any
termination of this Amendment or the Amended Loan Agreement.

5.7 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable laws, but if any provision of this Amendment shall be
prohibited by or invalid under such laws, such provisions shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.

5.8 Successors. This Amendment shall be binding upon Borrowers, Lenders and
their respective successors and assigns, and shall inure to the benefit of
Borrowers, Lenders and the successors and assigns of Lenders.

[signature page attached]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

BORROWERS:    

MODUSLINK CORPORATION

a Delaware corporation

   

SALESLINK LLC

a Delaware limited liability company

By:   /s/ David J. Riley     By:   /s/ David J. Riley Name:   David J. Riley    
Name:   David J. Riley Title:   Interim Chief Financial Officer and Treasurer  
  Title:   Interim Chief Financial Officer

SALESLINK MEXICO HOLDING CORP.

a Delaware corporation

    By:   /s/ David J. Riley       Name:   David J. Riley       Title:   Interim
Chief Financial Officer      

Second Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

LENDERS:

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender and as Agent

By:   /s/ David Bacon Name:   David Bacon Title:   Vice President Address

LaSalle Bank National Association

135 South LaSalle

Chicago, Illinois 60603

Attention: David Bacon

Fax: (312) 904-0409

CITIZENS BANK OF MASSACHUSETTS,

as a Lender

By:   /s/ Victoria P. Lazzell Name:   Victoria P. Lazzell Title:   Senior Vice
President Address

Citizens Bank of Massachusetts

53 State Street

8th Floor

Boston, Massachusetts 02109

Attention: Victoria P. Lazzell

                  Senior Vice President

Fax: (617) 742-9548

Second Amendment to Second Amended and Restated Loan and Security Agreement